Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on September 16, 2020.  Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
  At [0031] Page 8, Line 4, “the additional an acoustic energy” appears to be intended as “the additional acoustic energy”. 
At [0065] Line 5, “a portion of the local acoustic repository may stored in cache” appears to be “a portion of the local acoustic repository may be stored in cache”
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “visual tracking system” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “visual tracking system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “visual tracking system” is not described in the Specification. A tracking system is not described in the Specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paczan et al., U.S. Patent 9,685,089 B2 (2017).
As to claim 1, Paczan et al. discloses a method, comprising: 
determining, by an unmanned vehicle comprising a processor, whether an acoustic signal satisfies a signal criterion (Column 3, Lines 26-44, Column 4, Lines 35-49, Column 5, Line 58 – Column 6, Line 10); and 
in response to determining that the acoustic signal satisfies the signal criterion, initiating, by the unmanned vehicle, autonomous navigation of the unmanned vehicle (Column 5, Line 58 – Column 6, Line 10, Column 6, Lines 21-29).
As to claim 2, Paczan et al. discloses the method of claim 1, and further discloses wherein the signal criterion comprises a dispatch criterion that defines whether the unmanned vehicle is to be dispatched, and wherein initiating the autonomous navigation comprises initiating the autonomous navigation with respect to a location of a source of the acoustic signal (Column 10, Lines 6-21).
As to claim 4, Paczan et al. discloses the method of claim 1, and further discloses wherein the signal criterion comprises an investigative criterion that defines whether the autonomous navigation of the unmanned vehicle is to be in an investigate mode, and wherein being in the investigate mode comprises navigating, by the unmanned vehicle, according to the autonomous navigation to capture information with respect to an approximate location of an acoustic signal source of the acoustic signal (Column 9, Line 59 – Column 10, Line 5).
As to claim 5, Paczan et al. discloses the method of claim 4, and further discloses wherein determining whether the acoustic signal satisfies the investigative criterion comprises determining, by the unmanned vehicle, whether an acoustic profile determined for the acoustic signal matches any of a group of acoustic profiles available to the unmanned vehicle be compared to the acoustic profile (Column 5, Line 58 – Column 6, Line 10, Column 6, Lines 21-29).
As to claim 11, Paczan et al. discloses a drone, comprising: 
a processor (Column 3, Lines 26-44); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
determining whether an audio signal of audio signals, generated by a directionally- discriminating acoustic sensor using acoustic energy received by the directionally-discriminating acoustic sensor, satisfies a dispatch criterion (Column 4, Lines 35-49, Column 5, Line 58 – Column 6, Line 10); 
in response to the dispatch criterion being determined to be satisfied by the audio signal, navigating toward an estimated position of a source of the acoustic energy (Column 9, Line 59 – Column 10, Line 5); 
during the navigating, initiating an investigate mode of the drone relating to an investigation of the source by the drone (Column 9, Line 59 – Column 10, Line 5); and
in response to receiving an input signal while in the investigate mode, performing a navigation action based on the input signal (Column 9, Line 59 – Column 10, Line 5).
As to claim 12, Paczan et al. discloses the drone of claim 11, and further discloses wherein receiving the input signal comprises receiving the input signal from remote monitoring equipment (Column 8, Lines 33-56).
As to claim 13, Paczan et al. discloses the drone of claim 11, and further discloses wherein initiating the investigate mode comprises generating a feed comprising content captured by the drone associated with the investigation of the source (Column 9, Line 59 – Column 10, Line 5).
As to claim 14, Paczan et al. discloses the drone of claim 11, and further discloses wherein the audio signal is a first audio signal of the audio signals, and wherein initiating the investigate mode comprises initiating the investigate mode in response to a second audio signal of the audio signals being determined to satisfy an investigation criterion relating to performance of the investigation of the source by the drone (Column 9, Line 59 – Column 10, Line 5).
As to claim 15, Paczan et al. discloses the drone of claim 11, and further discloses wherein the operations further comprise: determining whether an acoustic profile, determined based on the audio signal, corresponds to any acoustic profile of a defined group of acoustic profiles, accessible to the drone and determined based on a defined group of audio signals for the drone to recognize (Column 5, Line 58 – Column 6, Line 10, Column 6, Lines 21-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paczan et al., U.S. Patent 9,685,089 B2 (2017), in view of Scheid et al., U.S. Patent Application Publication 2012/0330499 A1.
As to claim 9, Paczan et al. discloses the method of claim 1.  Paczan et al. does not discloses updating, as claimed.
Scheid et al. discloses further comprising: updating, by the unmanned vehicle, the signal criterion in response to receiving a characterization from external equipment that does not comprise the unmanned vehicle (Claim 3, 0026).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Paczan et al., with the use of updating, as claimed, as disclosed by Scheid et al., to improved the detection system and identify known or new audio signals in the area.

Allowable Subject Matter
Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666